

HARRIS & HARRIS GROUP INC.
OPTION GRANTING, VESTING
AND EXPIRATIONS
 
GRANT DATE FOR ALL OPTIONS:
May 13, 2009

 

                 
Expiration Date of Options
2009
2010
2011
2012
2013
Total Options Granted
JAMISON
                             
NQSO 2 Years
             
50% vest on November 13, 2009
5/13/2011
           14,663
         
100% vest on May 13, 2010
5/13/2011
 
           14,662
     
            29,325
               
NQSO 10 Years
             
25% vest on 5/13/10
5/13/2019
 
             2,444
       
25% vest on 5/13/11
5/13/2019
   
             2,444
     
25% vest on 5/13/12
5/13/2019
     
             2,444
   
25% vest on 5/13/13
5/13/2019
       
             2,443
              9,775
               
JANSE
                             
NQSO 2 Years
             
50% vest on November 13, 2009
5/13/2011
           14,663
         
100% vest on May 13, 2010
5/13/2011
 
           14,662
     
            29,325
               
NQSO 10 Years
             
25% vest on 5/13/10
5/13/2019
 
             2,444
       
25% vest on 5/13/11
5/13/2019
   
             2,444
     
25% vest on 5/13/12
5/13/2019
     
             2,444
   
25% vest on 5/13/13
5/13/2019
       
             2,443
              9,775
                               
ANDREEV
                             
NQSO 2 Years
             
50% vest on November 13, 2009
5/13/2011
           14,663
         
100% vest on May 13, 2010
5/13/2011
 
           14,662
     
            29,325
               
NQSO 10 Years
             
25% vest on 5/13/10
5/13/2019
 
             2,444
       
25% vest on 5/13/11
5/13/2019
   
             2,444
     
25% vest on 5/13/12
5/13/2019
     
             2,444
   
25% vest on 5/13/13
5/13/2019
       
             2,443
              9,775
               
WOLFE
                             
NQSO 2 Years
             
50% vest on November 13, 2009
5/13/2011
           14,663
         
100% vest on May 13, 2010
5/13/2011
 
           14,662
     
            29,325
               
NQSO 10 Years
             
25% vest on 5/13/10
5/13/2019
 
             2,444
       
25% vest on 5/13/11
5/13/2019
   
             2,444
     
25% vest on 5/13/12
5/13/2019
     
             2,444
   
25% vest on 5/13/13
5/13/2019
       
             2,443
              9,775
               
FORMAN
                             
50% vest on November 13, 2009
5/13/2011
             8,250
         
100% vest on May 13, 2010
5/13/2011
 
             8,250
     
            16,500
                               
NQSO 10 Years
             
25% vest on 5/13/10
5/13/2019
 
             1,375
       
25% vest on 5/13/11
5/13/2019
   
             1,375
     
25% vest on 5/13/12
5/13/2019
     
             1,375
   
25% vest on 5/13/13
5/13/2019
       
             1,375
              5,500
               
USHIO
                             
50% vest on November 13, 2009
5/13/2011
             6,000
         
100% vest on May 13, 2010
5/13/2011
 
             6,000
     
            12,000
                               
NQSO 10 Years
             
25% vest on 5/13/10
5/13/2019
 
             1,000
       
25% vest on 5/13/11
5/13/2019
   
             1,000
     
25% vest on 5/13/12
5/13/2019
     
             1,000
   
25% vest on 5/13/13
5/13/2019
       
             1,000
              4,000
               
EGAN
                             
50% vest on November 13, 2009
5/13/2011
             1,500
         
100% vest on May 13, 2010
5/13/2011
 
             1,500
     
              3,000
                               
NQSO 10 Years
             
25% vest on 5/13/10
5/13/2019
 
                250
       
25% vest on 5/13/11
5/13/2019
   
                250
     
25% vest on 5/13/12
5/13/2019
     
                250
   
25% vest on 5/13/13
5/13/2019
       
                250
              1,000
               
ALL OTHER  EMPLOYEES
                                             
NQSO 10 Years
             
25% vest on 5/13/10
5/13/2019
 
                400
       
25% vest on 5/13/11
5/13/2019
   
                400
     
25% vest on 5/13/12
5/13/2019
     
                400
   
25% vest on 5/13/13
5/13/2019
       
                400
              1,600
                                                                               
2 Year NQSO
 
           74,402
           74,398
     
          148,800
10 Year NQSO
   
           12,801
           12,801
           12,801
           12,797
            51,200
Total
 
           74,402
           87,199
           12,801
           12,801
 
          200,000

 
 
 

--------------------------------------------------------------------------------

 
